 Case 1:13-cv-07376-PK Document 144 Filed 03/17/21 Page 1 of 6 PageID #: 4265




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

C.W.; D.S.; M.C.; A.H.; S.G.; J.E.; S.A.; F.E.; I.F.; I.B.;
and D.G., by his next friend THEO LIEBMANN; and other                       13 CIV. 7376 (PK)
similarly situated youth,
                                                                            STIPULATION AND ORDER
                                                                            OF SETTLEMENT OF
                                                      Plaintiffs,           PLAINTIFFS’ CLAIM FOR
                                                                            ATTORNEYS’ FEES, COSTS,
                              -against-                                     AND EXPENSES

THE CITY OF NEW YORK,

                                                      Defendant.

----------------------------------------------------------------------- x


            WHEREAS, Plaintiffs initiated this action by Class Action Complaint filed on or

about December 30, 2013, alleging, among other things, that Defendant City of New York

violated the statutory and Constitutional rights of Named Plaintiffs and others similarly situated

by failing to provide adequate shelter and services to homeless youth ages 16 to 20;

            WHEREAS, on August 5, 2014, the Court issued an Order Certifying Class and

Appointing Class Counsel, which certified a class, two subclasses, and two sub-subclasses;

            WHEREAS, by Memorandum and Order dated March 30, 2018, the Court dismissed

Plaintiffs’ claim under the Runaway and Homeless Youth Act, N.Y. Exec. Law § 532 et seq., for

class members age 18 and older;

            WHEREAS, the Parties entered into a settlement agreement, which fully resolved

Plaintiffs’ remaining claims, and submitted a proposed Stipulation and Order of Settlement to the

Court on February 14, 2020;
Case 1:13-cv-07376-PK Document 144 Filed 03/17/21 Page 2 of 6 PageID #: 4266




           WHEREAS, the Court preliminarily approved the settlement of the action at a motion

hearing held on September 15, 2020;

           WHEREAS, a fairness hearing was held on November 13, 2020, and the Court

determined that the settlement agreement was fair, adequate, and reasonable;

           WHEREAS, the Court issued its final approval of the settlement agreement by Order

dated November 25, 2020, and final Judgment was entered on December 11, 2020;

           WHEREAS, by Order dated November 5, 2020, the Court granted Plaintiffs the

opportunity to submit documents in connection with their claim for attorneys’ fees, costs, and

expenses and negotiate an agreement after the fairness hearing;

           WHEREAS, the parties now desire to resolve Plaintiffs’ claim for attorneys’ fees,

costs and expenses arising out of this action, without further proceedings, on terms and

conditions that are just and fair to the Parties;

           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

between the Parties, through the undersigned, as follows:

           1.   Plaintiffs’ claim for attorneys’ fees, costs, and expenses is hereby settled and

dismissed with prejudice, pursuant to the terms set forth herein.

           2.   The City of New York shall pay FOUR HUNDRED NINETY-EIGHT

THOUSAND FIVE HUNDRED DOLLARS AND ZERO CENTS ($498,500.00) in full

satisfaction of all claims for attorneys’ fees, costs, and expenses incurred or accrued in

connection with this action up to the date of this stipulation. Payment will be made by check

payable to The Legal Aid Society. Payment shall be made within ninety (90) days of the so-

ordering of this Stipulation and receipt by the Office of the New York City Comptroller of all

papers necessary to effectuate this Stipulation described in paragraph 5, below.



                                                    2
Case 1:13-cv-07376-PK Document 144 Filed 03/17/21 Page 3 of 6 PageID #: 4267




           3.   In consideration of the payment of the amount specified in paragraph “2” above,

Plaintiffs and The Legal Aid Society agree to release and discharge the City of New York, its

agencies, including the New York City Department of Youth and Community Development, the

New York City Department of Social Services, the New York City Human Resources

Administration, the New York City Department of Homeless Services, the New York City

Administration for Children’s Services, and the New York City Department of Education, their

successors and assigns, and all past and present officials, employees, departments, agencies,

representatives, directors, and agents of the City of New York, the New York City Department of

Youth and Community Development, the New York City Department of Social Services, the

New York City Human Resources Administration, the New York City Department of Homeless

Services, the New York City Administration for Children’s Services, and the New York City

Department of Education from any and all liability, claims, and/or rights of action for attorneys’

fees, costs, and expenses incurred or accrued in connection with this action up to the date of this

stipulation.

           4.   Plaintiffs’ co-counsel, Patterson Belknap Webb & Tyler LLP, is not seeking

payment for any attorneys’ fees, costs and expenses that it has incurred or accrued in connection

with its representation of Plaintiffs in this action up to the date of this stipulation.

           5.   Upon execution of this Stipulation and Order, The Legal Aid Society shall

execute a Release based upon the terms of paragraphs “2” and “3” above and shall complete a

substitute W-9 form and Plaintiffs shall provide all of these to Defendant’s undersigned counsel.

Payment of the amount specified in paragraph “2” above is conditioned upon delivery of these

documents to Defendant’s counsel. Defendant’s counsel shall thereafter promptly provide these

documents to the Office of the New York City Comptroller.



                                                    3
Case 1:13-cv-07376-PK Document 144 Filed 03/17/21 Page 4 of 6 PageID #: 4268




           6.   Nothing contained herein shall be deemed to be an admission by the City of

New York or any of its agencies or employees that they have in any manner or way violated

either Plaintiffs’ rights or the rights of any other person or entity, as defined in the constitutions,

statutes, ordinances, rules, or regulations of the United States, the State of New York, the City of

New York, the New York City Department of Youth and Community Development, the New

York City Department of Social Services, the New York City Human Resources Administration,

the New York City Department of Homeless Services, the New York City Administration for

Children’s Services, and the New York City Department of Education, or any other rule,

regulation, or bylaw of any agency, department or subdivision of the City of New York.

           7.   Nothing contained herein shall be deemed to constitute a policy or practice of the

City of New York, the New York City Department of Youth and Community Development, the

New York City Department of Social Services, the New York City Human Resources

Administration, the New York City Department of Homeless Services, the New York City

Administration for Children’s Services, and the New York City Department of Education.

           8.   This Stipulation and Order shall not be admissible in, nor is it related to, any other

litigation, proceeding, or settlement negotiation, except as may be necessary to enforce its terms.

           9.   This Stipulation and Order contains all of the terms and conditions agreed upon

by the Parties, and no oral agreement entered into at any time, nor any written agreement entered

into prior to the execution of this Stipulation and Order, regarding the subject matter of the

instant proceeding shall be deemed to exist, to bind the Parties hereto, or to vary the terms and

conditions contained herein.

           10. Nothing contained herein shall be deemed to be an agreement or admission by the

City of New York, the New York City Department of Youth and Community Development, the



                                                  4
Case 1:13-cv-07376-PK Document 144 Filed 03/17/21 Page 5 of 6 PageID #: 4269




New York City Department of Social Services, the New York City Human Resources

Administration, the New York City Department of Homeless Services, the New York City

Administration for Children’s Services, and the New York City Department of Education as to

the reasonableness of the number of hours billed or the hourly rates claimed by Plaintiffs’

counsel.

           11. The Stipulation and Order is final and binding on all Parties, as well as their

successors and assigns.

           12. This Stipulation and Order may be executed in subparts and, whether or not it is

executed in subparts, a signature received by fax or email shall have the same force and effect as

an original signature.




                          THIS SPACE INTENTIONALLY LEFT BLANK




                                                5
Case 1:13-cv-07376-PK Document 144 Filed 03/17/21 Page 6 of 6 PageID #: 4270




 Dated:         March 12,202L
                New York, New York



 T}IE LEGAL AID SOCIETY                  JAMES E. JOI{NON
 Janet E. Sabel, Attomey-in-Chief        Corporation Counsel of the
 Adriene L. Holder                          City of New York
 Dawne A. Mitchell                       Attomey forDef,endant
 Judi& Goldiner                          100 Church Street
 Lisa Freeman                            New Yorlq NY 10007
 Theresa B. Mosor                        (212) 3s648er
 Beth C. Hofoieister
 Courmey Camp
 ofcounsel
                                         By:     {H-
                                               Andrew J. Rauchberg
                                                                      --
 Attomeys for Plaintiffs
 199 Water Street
 New York, New York 10038
 Tel: (212) 577-3300



 By;
       '';g)
          Beth C. Hofmeister




 SO ORDERED:                                     Dated: Brooklyn, New York
                                                        March 17, 2021
   Peggy Kuo
 Peggy Kuo
 United States Magistrate Judge




                                     6
